                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                             CA No.: 1:20-cv-00412

 MARIA ALEJANDRA BATLLE, on                   )
 behalf of herself and all others similarly   )
 situated,                                    )
        Plaintiff,                            )     COLLECTIVE/CLASS ACTION
                                              )           COMPLAINT
        v.                                    )
                                              )
 UNITED DRUG SUPPLY, INC.; and                )
 SAMANTHA GODFREY.                            )
      Defendants                              )
                                              )
                                              )


       Plaintiff Maria Alejandra Batlle (“Plaintiff”), on behalf of herself and all others

similarly situated, by and through undersigned counsel, hereby sets forth this collective

action for violations of the Fair Labor Standards Act (“FLSA”) under § 216(b) against

Defendant United Drug Supply, Inc. (“Defendant UDS”) and Samantha Godfrey

(“Defendant Godfrey”) (collectively “Defendants”), pursuant to the FLSA, 29 U.S.C. §

201 et seq., as follows:


                             PRELIMINARY STATEMENT

       1.     This case arises out of Defendants’ systemic, company-wide wrongful

classification of Plaintiff and other similarly situated employees as exempt from overtime

compensation under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq. In

short, Defendants violated the FLSA by not compensating Plaintiff and all those similarly

situated for all hours worked in excess of forty (40) per week as required by law.




       Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 1 of 42
       2.     Plaintiff also brings this action against Defendants for failure to properly pay

employees earned and accrued wages on their regular pay date and illegally withholding

wages in direct contravention of the North Carolina Wage and Hour Act (“NCWHA”),

N.C. Gen. Stat. §§ 95-25.1, et seq.

       3.     In order for an employee to be exempt from the FLSA overtime

compensation requirements, Defendants must affirmatively establish that the employee

performs duties that meet one of the exempt categories and also that the employee is

compensated on a salaried basis. Pursuant to Defendants’ policies and practices, Plaintiff

and those similarly situated do not exercise judgment or discretion. In fact, during the

relevant time period, employees are generally lured and hired on a salaried basis with fancy

position titles to suggest they will play an important role with the company, but when they

realize their title is meaningless and seek to leave due to Defendants’ hostile work

environment and unpaid overtime wages, Defendants promise that they will be converted

to hourly employees. In other words, Defendants hire employees on a salaried basis to avoid

paying any overtime wages. As stated, Plaintiffs were not permitted to use personal

judgment or discretion in order to perform their work duties, as all actions and decisions

were either made pursuant to Defendant Godfrey’s directions or authorized by Defendant

Godfrey prior to going into effect. Defendants controlled daily operations at every level.

Moreover, as dictated by Defendants’ pay policies, Plaintiffs are required to track all

hours worked, are advised that they will not be paid for missed days occasioned due

to personal circumstances, and Defendant Godfrey repeatedly threatens to dock

employees’ pay if they come in late or leave early.


                                              2


       Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 2 of 42
       4.     It is clear Defendants choose to classify Plaintiffs as overtime exempt,

even though they are treated as hourly non-exempt employees, and even when their

hours worked exceeds forty (40) hours in one week, to avoid obligations associated

with government contracts and overtime compensation requirements . Thus,

Defendants will only compensate Plaintiffs at an overtime premium after the

employee complains or threatens to quit. It is therefore improper to treat Plaintiffs as

exempt from the overtime requirements of the FLSA.

       5.     Based on Defendants’ corporate compensation policy, Plaintiffs were

misclassified as overtime exempt employees.

       6.     Defendants did not compensate Plaintiffs for all hours worked, including all

overtime wages earned.

       7.     Plaintiff brings this action for violation of the FLSA as a collective action,

pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of the following class:

        All individuals who were, are, or will be employed by United Drug
        Supply, Inc. during the period beginning three years prior to the date of
        commencement of this action through the date of judgment in this action,
        and who were misclassified as exempt from overtime compensation and
        who did not receive all overtime compensation due for hours worked in
        excess of forty (40) per week.

       8.     Accordingly, Defendants are liable for the failure to pay Plaintiff and

members of the putative class time and one-half their regular hourly rate for all hours

worked in excess of forty (40).




                                             3


       Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 3 of 42
       9.     Plaintiff and all similarly situated employees who elect to participate in

this action seek unpaid compensation, an equal amount of liquidated damages, and/or

attorneys’ fees, and costs pursuant to 29 U.S.C. § 216(b).

       10.    Plaintiff also bring this action on her own behalf and as a representative of

similarly situated current or former salaried employees employed by Defendants under the

NCWHA. Plaintiff, who was a North Carolina resident during her period of employment

with Defendants and worked for Defendants, who are located in North Carolina, asserts

she and the putative class are entitled to all unpaid compensation of one and one-half

times the regular hourly rate, prejudgment interest, liquidated damages, and attorneys’

fees and costs, pursuant to N.C. Gen. Stat. §§ 95-25.13, 95-25.6, 95-25.22(a), (a1), and (d).

       11.    Plaintiffs seek class certification under Rule 23 of the Federal Rules of Civil

Procedure for the following class of Defendants’ employees in North Carolina:

       All individuals who were, are, or will be employed by United Drug Supply,
       Inc. within two (2) years prior to the commencement of this action, through
       the date of judgment or final disposition of this action, and who were
       misclassified as exempt from overtime compensation and who did not
       receive all premium pay for all hours worked in excess of forty (40) per
       week.

       12.    Plaintiff Batlle also brings this action individually to remedy Defendants’

unlawful acts under the Uniformed Services Employment and Reemployment Rights Act

of 1994 (“USERRA”), 38 U.S.C. § 4301 et seq., following Plaintiff Batlle’s leave from

employment to fulfill her active duty service obligations, for retaliating against Plaintiff

Batlle after notifying Defendants and participating in her service requirements, and

Defendants’ depriving Plaintiff of a previously awarded promotion following Plaintiff’s



                                             4


       Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 4 of 42
military leave, subsequently demoting Plaintiff, reducing Plaintiff’s responsibilities,

falsely imprisoning Plaintiff, causing Plaintiff Batlle emotional distress, and ultimately

terminating Plaintiff in violation of USERRA, North Carolina common law, and North

Carolina public policy.

        13.   Accordingly, on behalf of herself, Plaintiff seeks all available relief for these

claims, including, but not limited to, back pay, front pay, past pecuniary losses,

prejudgment interest, compensatory damages, punitive damages, attorney’s fees and costs,

and all other relief permitted by applicable law.

                                         PARTIES

        1.    Plaintiff Batlle is an adult resident of the State of North Carolina, who

currently resides in South Carolina, at 226 Plantation Pointe Drive, Elgin, South Carolina

29045 due to current, active duty military service. Plaintiff Batlle worked for Defendants

as both a salaried exempt and hourly employee, on and off, from approximately 2013

through August 2019. Yet, the duties were the same whether she was classified as a

salaried exempt or hourly employee.

        2.    The opt-in and putative plaintiffs/class members are individuals who work

or have worked for Defendants as salaried employees, were improperly classified as

exempt from overtime compensation, and whom Defendants failed to compensate at the

appropriate rate for all hours worked, including time and one-half for hours over 40 per

week.

        3.    Defendant United Drug Supply, Inc. (“Defendant UDS”) is a domestic

Limited Liability Company, registered in the State of North Carolina since 2010, with its


                                              5


        Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 5 of 42
principal place of business located at 3000 Bearcat Way, Suite 114, Morrisville, NC 27560.

Defendant UDS is a pharmaceutical distributor company, which partners with

manufacturers and distributors to fulfill government contract orders and provides

pharmaceutical and medical supplies to government agencies, hospitals, retail pharmacies,

and surgery centers. The majority of Defendant UDS’s business stems from government

contracts.

       4.     According to its website, Defendant UDS’s primary operations are

“dedicated to serving our country’s military facilities,” by providing medical supplies to

serve military facilities, such as the Durham Veterans’ Affairs Medical Center. Defendant

employs a number of “salaried” positions, including, but not limited to, customer service

representatives, office managers, warehouse workers, and salesmen, all of which engage

in working to implement the business plan and operational decisions of Defendant Godfrey.

       5.     At all relevant times, Defendant UDS has been an employer of Plaintiff, and

is thus liable as an employer, joint employer, single enterprise and/or otherwise according

to statutory law.

       6.     Defendant Samantha Godfrey (“Defendant Godfrey”) is co-owner, president

and CEO of Defendant UDS and has been closely involved in all aspects of the business,

including, but not limited to, its hiring, firing, and wage payment decisions during the

relevant period.

       7.     Upon information and belief, during the time period relevant to this action,

Defendants were an employer or joint employer, that employed Named and Putative

Plaintiffs, pursuant to the FLSA, NCWHA, and USERRA, in that Defendants, or its agents,


                                            6


       Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 6 of 42
held or implemented the power, inter alia, to control the work performance of Named and

Putative Plaintiffs, and Defendants received the benefit of Named and Putative Plaintiffs’

labor. More information about the nature and role of Defendants within the enterprise is

provided below.

                             JURISDICTION AND VENUE

       8.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

for the claims brought under the FLSA, 29 U.S.C. § 201, et seq. and USERRA, 38 U.S.C.

§ 4301 et seq.

       9.      The United States District Court for the Middle District of North Carolina

has personal jurisdiction because Defendants conducts business in Durham County, North

Carolina, which is located within this District.

       10.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and 1391(c),

inasmuch as at all relevant times, Defendants conducted business within the Middle District

of North Carolina, and part of the events or omissions giving rise to these claims occurred

in this District.

       11.     The claims for violations of the NCWHA are based upon the statutory law

of the State of North Carolina. Supplemental jurisdiction exists pursuant to 28 U.S.C. §

1367 over the pendent state law claims under the NCWHA; false imprisonment; and

wrongful termination, because those state law claims arise out of the same nucleus of

operative fact as the FLSA and USERRA claims.

       12.     All of the alleged causes of action can be determined in this judicial

proceeding and will provide judicial economy, fairness, and convenience for the parties.


                                              7


       Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 7 of 42
       13.    The evidence establishing liability for the causes of action will be similar,

and neither issue will predominate nor create confusion for a jury.

                                      COVERAGE

       14.    At all times material to this action, Defendants have acted, directly or

indirectly, in the interest of an employer or joint employer with respect to Named, Opt-In,

and Putative Plaintiffs.

       15.    At all times material to this action, Defendants were employers within the

defined scope of the FLSA, 29 U.S.C. § 203(d), and USERRA, 38 U.S.C. § 4303.

       16.    At all times material to this action, Named, Opt-In, and Putative Plaintiffs

were individual employees within the scope of the FLSA, 29 U.S.C. §§ 206 and 207.

       17.    At all times material to this action, Defendants were an enterprise engaged

in related activities performed through a unified operation or common control for a

common business purpose, as defined by the FLSA, 29 U.S.C. § 203(r).

       18.    At all times material to this action, Defendants were joint employers pursuant

to 29 C.F.R. § 791.2.

       19.    At all times material to this action, Defendants were an enterprise engaged

in commerce or the production of goods for commerce as defined by the FLSA, 29 U.S.C.

§§ 203(s), 203(r), in that said enterprise has had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working

on goods or materials that have been moved in or produced for commerce by any person,

and in that said enterprise has had and has an annual gross volume of sales made or business

done of not less than $500,000.


                                             8


       Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 8 of 42
                  FACTUAL ALLEGATIONS TO ALL COUNTS

       20.   The majority of Defendant UDS’s business derives from government

contracts.

       21.   Upon information and belief, Defendants represent to the United States

Government, during contract negotiations and noted in the finalized contracts, that

Defendants do not employ any individuals who are compensated on an hourly basis.

       22.   Defendant Godfrey founded and holds ownership in Defendant UDS.

Defendant Godfrey is actively involved in the day-to-day activities of Defendant UDS, and

she dictates how the company operates, markets itself, acquires business, and compensates

its employees.

       23.   Defendant Godfrey has and exercises the power to directly dictate whether

Defendant UDS complied with or violated the FLSA and NCWHA.

       24.   Defendant Godfrey closely monitors all work performed by Plaintiffs.

       25.   Defendant Godfrey creates a work environment filled with fear and stress at

Defendant UDS.

       26.   Defendant Godfrey so closely monitors the actions and movements of

Plaintiffs, that Defendants’ employees characterize their work experience as wearing “a

virtual shock collar,” as Defendant Godfrey does not permit employees to interact with one

another or otherwise enter common areas of Defendants’ facilities at her discretion and

would order Employees back to their desks without concern for why the employee was

away from their desk.




                                            9


       Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 9 of 42
       27.    Defendant Godfrey closely controls every aspect of Defendant UDS’s

business, ranging from dictating specific tasks and duties to Plaintiffs, including but not

limited to, restricting which employees are permitted to use which coffee maker and when.

       28.    Defendants monitor employee activities via surveillance, including audio

recordings, video recordings, and tracking all activity on computers.

       29.    Plaintiffs are led to fear the “Wrath of Godfrey” if they do not complete their

tasks as exactly instructed by Defendant Godfrey.

       30.    All Defendants directly or indirectly exert control over Plaintiffs.

       31.    Upon information and belief, at all times material to this complaint,

Defendants’ uniform approach throughout their operations in securing, assigning,

monitoring, and compensating Plaintiffs was intentionally done to evade their obligations

under the FLSA and NCWHA.

                   WAGE-RELATED FACTUAL ALLEGATIONS

       32.    Defendants employ individuals in various positions, including, but not

limited to, customer service representatives, “procurement specialists,” “office managers,”

warehouse workers, and sales representatives.

       33.    Regardless of job duties and position, Defendants misclassify hourly non-

exempt employees as salaried-exempt regardless of the employees’ duties or hourly

compensation.

       34.    Accordingly, Defendants did not compensate Plaintiffs for all hours over

forty (40) that were worked in a given workweek and did not pay a rate of time and one-

half the regular rate for these hours.


                                             10


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 10 of 42
       35.    While Defendants hire employees as overtime exempt, their pay stubs

indicate they are paid per hour, and employees’ hours worked are tracked daily. However,

Defendants only begin paying time and one half for hours over 40 per week after an

employee complains about Defendants’ compensation practices or threatens to quit.

       36.    Defendants require all employees to track their hours worked and their hourly

rate is identified on their pay stubs.

       37.    Defendant Godfrey maintains a hostile work environment, instilling fear in

all employees to maintain control and avoid paying overtime. For example, Defendant

Godfrey holds meetings to remind the Employees that North Carolina is an “at-will” state,

and she will fire anyone who “acts up.”

       38.    It is Defendant Godfrey’s regular practice to threaten Plaintiffs who arrive

late to the start of their shift or leave early. The employees are punished, and their wages

would be reduced accordingly.

       39.    Regardless of position, Plaintiffs receive detailed instructions on how

Defendant Godfrey wants tasks to be completed.

       40.    Before salaried employees can commit to any course of action, the

employees are required to go through a chain of command, and the final decision on what

course of action to take comes from Defendant Godfrey.

       41.    Since Defendant Godfrey micromanages Plaintiffs at every level, no one

exercises discretion and judgment when performing their job duties.




                                            11


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 11 of 42
       42.     Defendants misclassify Plaintiff and other similarly situated employees as

overtime exempt, to manipulate the requirements pursuant to government contracts, and

evade any premium compensation for hours worked in excess of forty (40) hours in a week.

       43.     Defendants’ failure to compensate all overtime hours at the appropriate

overtime rate and to pay employees all promised, earned, and accrued wages has affected

all Plaintiffs similarly.

       44.     For example, Plaintiff Batlle began her employment with Defendants in 2013

as a Customer Service Representative (“CSR”) and was classified by Defendants as

“salaried exempt.” However, Plaintiff Batlle was compensated $10 per hour. During her

employment as a CSR, Plaintiff Batlle was required to assist customers, including

performing clerical duties such as putting together product lists for clients.

       45.     On or about June 2016, Plaintiff Batlle quit her employment with Defendants

due to a pending deployment with the United States Navy in Bahrain.

       46.     Following her deployment, in October 2017, Plaintiff Batlle returned to work

for Defendants and was rehired as a Procurement Specialist I. As a Procurement Specialist,

Plaintiff Batlle’s duties included updating internal databases with supply quantities and

current pricing, communicating with manufacturer partners regarding pending orders, and

monitoring inventory flow. Named Plaintiff did not exercise any judgment or discretion

or have the ability to hire or fire employees.

       47.     Plaintiff Batlle was required to communicate with Defendant Godfrey before

making any significant decisions regarding pricing with manufacturing partners. During




                                             12


       Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 12 of 42
her employment as a Procurement Specialist, Plaintiff was compensated $39,767.00

annually or $765.75 weekly.

       48.    In the fall of 2018, Defendants promoted Plaintiff Batlle to the position of

Procurement Specialist II and received a raise, including a change in salary to

approximately $43,000.00 annually or $826.32 weekly.

       49.    As a Procurement Specialist II, Plaintiff Batlle maintained similar

responsibilities as those entailed for a Procurement Specialist I, but assisted with a larger

workload, including being assigned to specific manufacturer accounts, for which she was

directed to maintain and strengthen the relationships with the manufacturers. Named

Plaintiff did not exercise any discretion or judgment regarding any significant decisions,

and she did not hire or fire employees.

       50.    All Plaintiffs work in similar positions (i.e., sales or office staff) where

Defendant Godfrey dictates every aspect of their position, and no Plaintiff exercises

judgment or discretion in his or her job, because Defendant Godfrey micromanages every

aspect of their position and duties.

       51.    From October 2017 until December 2018, Plaintiff Batlle worked Monday

through Friday from 8:00 a.m. until 5:00 p.m., with a one-hour lunch break.

       52.    Approximately four days per week, Plaintiff Batlle worked over her

scheduled hours by as little as thirty (30) minutes to more than ninety (90) minutes each

day. All Plaintiffs are required to work similar hours with a one-hour lunch break. From

October 2017 until December 2018, Named Plaintiff worked a minimum of forty-two (42)




                                             13


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 13 of 42
hours per week, but was not compensated at time and one-half for her hours in excess of

40 per week. As such, for one week alone, she is due at least $63 per week in unpaid wages.

       53.    Similarly, putative Plaintiffs and/or class members in similar positions are

required to work similar hours to those of Named Plaintiff Batlle but are only compensated

on a salaried basis for all hours worked.

       54.    In December 2018, Defendants informed Plaintiff Batlle she would be

required to work every Saturday, indefinitely.

       55.    Upon learning of the additional shifts she was required to work, Plaintiff

Batlle complained to Human Resources about not receiving compensation for the

additional work and asked that she receive premium overtime compensation for all of hours

worked over forty (40) in a week.

       56.    Despite Plaintiff Batlle’s request to be compensated time and one-half for

hours over 40 per week, Defendants did not compensate Plaintiff for any overtime hours

worked from December 2018 to April 2019.

       57.    Similar to Plaintiff Batlle, Defendants misclassified putative Plaintiffs as

exempt, because their duties did not meet the criteria for any exempt classification under

the FLSA.

       58.    Accordingly, Defendants failed to properly compensate Plaintiffs for all of

their hours worked at the appropriate rate.

       59.    Defendants’ uniform practice of misclassifying employees as salaried

exempt, despite limited discretion within their roles, and refusal to compensate employees




                                              14


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 14 of 42
for hours worked in excess of forty (40) in a work week at the appropriate rate has affected

all Plaintiffs similarly.

    USERRA, FALSE IMPRISONMENT, AND WRONGFUL TEMRINATION
                     FACTUAL ALLEGATIONS

       60.     Plaintiff Batlle is an active Reservist in the United States Navy.

       61.     As a reservist, Plaintiff Batlle was required to spend one weekend a month

attending drill. On Saturdays when Plaintiff Batlle was required to complete her weekend

military obligations, Defendant Godfrey would fulfill Plaintiff Batlle’s duties as a

Procurement Specialist.

       62.     Defendant Godfrey repeatedly made comments about Plaintiff Batlle’s

weekend obligations for her military service and expressed how Plaintiff Batlle’s military

service was inconvenient and would interfere with Defendant UDS’s work, even

commenting she would write a note to get Plaintiff Batlle out of her military obligations.

       63.     In March 2019, Plaintiff Batlle informed Defendants she was scheduled for

deployment in November 2019.

       64.     Later that month, Defendant Godfrey told Plaintiff Batlle it was

“unacceptable” that Defendant Godfrey had to fill in for Plaintiff Batlle on weekends where

Plaintiff Batlle was unable to work due to her military service obligations. Frustrated by

the mandatory Saturday work without additional pay and derision for her military service,

Plaintiff Batlle tendered her resignation and provided her two weeks’ notice.

       65.     In response to Plaintiff Batlle’s resignation, Defendant Godfrey promised

Plaintiff Batlle that they would improve the working conditions, including respecting her



                                              15


       Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 15 of 42
monthly military service obligations and address compensation issues. As a result of these

promises, Defendant Godfrey persuaded Plaintiff Batlle to withdraw her resignation.

Despite such promises, nothing changed.

       66.       Due to of the continued hostile work environment and Defendants’ failure to

improve compensation practices as promised, on or about May 2019, Plaintiff Batlle

resigned from her position and provided Defendants with her two-weeks’ notice.

       67.       On the last day of her two-week notice and to avoid losing Plaintiff Batlle,

Defendants again asked Plaintiff Batlle to continue her employment with Defendants and

offered Plaintiff Batlle a promotion to Procurement Specialist III.

       68.       Plaintiff Batlle was hesitant to accept, given the hostile work environment

and lack of overtime compensation.

       69.       While Defendant Godfrey and Plaintiff Batlle continued negotiating the

terms of the new promotion, on June 1, 2019, Plaintiff Batlle provided Defendants with an

official copy of Plaintiff Batlle’s military orders, outlining her impending deployment,

scheduled to begin in the fall of 2019, and mandatory training to take place later that month.

       70.       Around June 4, 2019, Plaintiff accepted her promotion to Procurement

Specialist III, because this position afforded Plaintiff Batlle the opportunity to continue

pursuing a career as a purchaser.

       71.       Plaintiff Batlle and Defendants discussed Plaintiff Batlle’s goal of obtaining

a Certified Purchasing Professional Certification, for which Plaintiff Batlle would need to

continue gaining experience in the purchasing department in order to qualify for the

certification.


                                               16


       Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 16 of 42
       72.      As Procurement Specialist III, Plaintiff was expected to assist with

maintaining relationships with existing manufacturer partners, assisting manufacturer

partners with completing and filing paperwork with Defendants, and maintaining product

pricing and quantities data. As a Procurement Specialist III, Plaintiff Batlle was supposed

to be given purchasing power, but was not authorized to make any purchases, outside of

small routine orders, without approval from Defendant Godfrey.

       73.      As part of the agreed upon terms of the promotion, Defendants promised

Plaintiff Batlle that she would be transitioned to hourly pay and would receive a $5,000

bonus and a holiday bonus, that would be paid separately but both prorated to her scheduled

and agreed upon last day of employment, October 18, 2019, prior to her deployment.

Defendants did not inform Plaintiff Batlle of any conditions that would need to be met in

order for Plaintiff Batlle to receive the bonuses.

       74.      Essentially, Plaintiff Batlle’s duties remained exactly the same throughout

her work as Procurement Specialist I, Procurement Specialist II, and Procurement

Specialist III. In other words, while Plaintiff’s job duties did not change, and only after

Plaintiff threatened to quit did Defendants advise Plaintiff Batlle that she would qualify for

hourly pay, including premium pay for any hours worked in excess for forty (40) per week.

       75.      Plaintiff Batlle’s new core working schedule was Monday to Friday from

9:00 a.m. until 6:00 p.m., with a one-hour lunch break. Once Defendants advised Plaintiff

Batlle that she would be paid hourly, Defendants stopped requiring Plaintiff Batlle work

on Saturdays.




                                              17


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 17 of 42
        76.     From June 17 to June 28, 2019, Plaintiff attended training with the United

States Navy Reserves in preparation of her pending deployment, as outlined in the initial

orders Plaintiff Batlle shared with Defendants.

        77.     When Plaintiff Batlle returned to work following her two-week training, and

without any explanation, Defendants took away Plaintiff Batlle’s already limited

purchasing power and began transitioning her to a customer service role. Soon thereafter,

Defendants removed Plaintiff from her purchasing position and demoted her to a customer

service role.

        78.     Defendants did not provide any advanced notice or justification for demoting

Plaintiff Batlle to a customer service position.

        79.     The customer service position Defendants were requiring Plaintiff Batlle to

assume required duties similar to the ones Plaintiff Batlle performed in the initial customer

service position Plaintiff Batlle held when she began her employment with Defendants in

2013.

        80.     Plaintiff Batlle complained to Defendants about the demotion and requested

she be able to resume her role as Procurement Specialist III.

        81.     On or about July 18, 2019, Defendants informed Plaintiff Batlle the demotion

would be permanent and Plaintiff Batlle would officially assume a customer service title

and that a job description would be forthcoming. Defendants did not notify Plaintiff

whether the transition would affect Plaintiff Batlle’s benefits, wages, or earning potential.




                                             18


        Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 18 of 42
       82.    Defendants informed Plaintiff Batlle that, because of her pending

deployment, they would need her to perform this new role in the customer service

department.

       83.    Plaintiff Batlle’s new supervisor excessively criticized Plaintiff Batlle and

opposed requests made by Plaintiff Batlle. For example, when Plaintiff Batlle suffered

severe headaches caused by loud noises in her new work area, she requested to use sick

leave, (leave that she accrued pursuant to Defendants’ alleged paid-time off policy), and

Plaintiff Batlle’s new supervisor denied her request to use the earned leave. Despite her

illness, Plaintiff Batlle abided by the supervisor’s decision and worked through the illness.

       84.    Prior to Plaintiff Batlle notifying Defendants of her deployment, Defendants

had not refused Plaintiff Batlle the right to use her earned leave for unplanned illness.

       85.    Plaintiff Batlle was not the first veteran to complain about the noises in

Defendants’ facilities.

       86.    One veteran-employee who suffered from post-traumatic stress disorder

(“PTSD”) was assigned to work in Defendants’ warehouse. Suffering from visceral

reactions to the constant noises in the warehouse, the veteran-employee pleaded with

Defendant Godfrey to be placed in a quieter work environment. Despite the veteran’s tears

and reasonable requests, Defendant Godfrey dismissed the veteran-employee’s concerns,

expressing, “This is not my problem.” Following the meeting, this veteran-employee

continued working in Defendants’ warehouse.

       87.    On Thursday, August 1, 2019, Plaintiff Batlle met with a Human Resources

representative. During this meeting, Plaintiff Batlle informed the Human Resources


                                             19


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 19 of 42
generalist that she had sought assistance from an Employer Support of the Guard and

Reserve (“ESGR”) mediator and put Defendants on notice that, consistent with Plaintiff

Batlle’s rights as a member of a uniformed service, she had filed a claim with the Veteran

Employment & Training Services (“VETS”).

       88.    Plaintiff Batlle further informed Defendants that the assigned ESGR case

manager would be reaching out to schedule a mediation with the company in order to

mediate her role within the company as well as educate Defendants on USERRA and its

obligations as an employer.

       89.    Upon information and belief, the ESGR case manager attempted to

coordinate with Defendant UDS in order to address Plaintiff Batlle’s concerns regarding

violations of her rights as an active duty service member. Upon information and belief,

the ESGR case manager was unable to contact Defendants and speak with an individual

who was authorized to participate in the ESGR mediation.

       90.    On the afternoon of August 1, 2019, after the meeting with Human

Resources, Plaintiff Batlle was ordered into a second meeting. Present at this meeting was

Defendants’ compliance officer, (a former military service member), and Plaintiff Batlle’s

new supervisor in the Customer Service department. Defendant Godfrey attended the

meeting via video conference.

       91.    Immediately feeling uncomfortable by the presence of two male superiors

and the tone of Defendant Godfrey’s voice, Plaintiff Batlle requested a representative from

Human Resources be permitted to attend the meeting. As soon as the Human Resources

representative entered the room, Defendant Godfrey ordered the representative to leave.


                                            20


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 20 of 42
       92.    During the meeting, Defendants demanded Plaintiff Batlle agree to the

demotion, despite Defendants’ having promoted Plaintiff Batlle to the Procurement

Specialist III position less than two months earlier.

       93.    Plaintiff Batlle reiterated that she had sought assistance through an ESGR

mediator to explain her rights as a service member to Defendants. Defendants continued to

demand Plaintiff Batlle sign the new job description.

       94.    Plaintiff Batlle explained she could not accept the customer service role

being forced upon her because it would interfere with her ability to continue working

toward a Certified Purchasing Professional Certification. Regardless, Defendants assured

Plaintiff Batlle that no matter what Plaintiff Batlle did, she would not be able to be a

purchaser anymore.

       95.    Plaintiff Batlle requested to have until the following Monday, August 5,

2019, to sign the new job description, in order to have the opportunity to review the

description and discuss the role change with her ombudsman over the weekend during drill.

Without reason, Defendants refused and demanded Plaintiff Batlle sign the new job

description immediately.

       96.    After approximately an hour, Plaintiff Batlle requested she be permitted to

go home or return to work. Defendants refused.

       97.    For over two hours, Plaintiff Batlle was required to sit and have Defendants

harass, intimidate, and pressure Plaintiff Batlle to sign the new job description. Defendants

repeatedly called Plaintiff Batlle “selfish” and remarked that the new role was necessary

because of the pending deployment.


                                             21


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 21 of 42
       98.    Despite Plaintiff Batlle being emotionally distraught and crying, efforts to

leave and repeated requests to seek counsel from numerous sources including, but not

limited to, an ESGR mediator, ombudsman, or a human resource representative, such pleas

fell on deaf ears, including the freedom to leave.

       99.    Defendant Godfrey ended the video conference call instructing the two male

supervisors to keep Plaintiff Batlle in the room until she signed the new job description “no

matter what” and informed one of the supervisors his job depended on it.

       100.   Plaintiff Batlle continued asking the male supervisors for permission to leave

but they refused, demanding she sign the new job description. Plaintiff Batlle, fearful she

would be detained in the small room all day, informed the supervisors that she felt extreme

duress. Still, the supervisors refused to allow her to leave.

       101.   Desperate to leave the room, Plaintiff Batlle offered to return to her

workstation and perform the customer service work they demanded of her, but Defendants

refused.

       102.   Threatened by the situation, Plaintiff Batlle attempted to negotiate with the

supervisors, offering to remain in the room if they would go back to their workstations.

They refused to leave Plaintiff Batlle alone. Plaintiff Batlle felt imprisoned and scared.

       103.   In fact, it was only after Defendant UDS’s in-house counsel and co-owner

informed Defendant Godfrey and the other agents of Defendants that they could not detain

Plaintiff Batlle against her will that Plaintiff Batlle was permitted to leave.

       104.   In exchange for permitting Plaintiff Batlle to leave the room, Defendants

offered Plaintiff the ultimatum of either signing the new job description by 6:00 p.m. on


                                              22


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 22 of 42
August 2, 2019 or risk termination. Plaintiff Batlle reiterated that she needed to maintain

her employment with Defendants because her upcoming deployment would make finding

new employment impossible.

       105.   Defendants provided Plaintiff Batlle the phone number to Defendant’s

General Counsel and explained the only recourse available would be mediated by

Defendant’s General Counsel.

       106.   Plaintiff Batlle, waiting to obtain the advice of her ombudsman and to allow

the ESGR mediator the opportunity to resolve Plaintiff Batlle’s concerns regarding her

rights as an active duty service member, did not sign the new job description.

       107.   On August 2, 2019, Defendant Godfrey terminated Plaintiff Batlle.

       108.   Plaintiff Batlle has no history of disciplinary actions and there is no record

of Plaintiff Batlle violating a known company policy.

       109.   Plaintiff Batlle was deprived the opportunity to receive the assistance from

her ESGR case manager.

       110.   Defendants retaliated against Plaintiff Batlle for her military service.

       111.   Plaintiff Batlle has not received payment for her promised bonuses or any

outstanding vacation time.

                  FLSA COLLECTIVE ACTION ALLEGATIONS

       112.   Named Plaintiff brings the First Count of the instant Complaint as a

collective action pursuant to 29 U.S.C. § 216(b), on behalf of herself and all similarly

situated employees.

       113.   Members of the FLSA class are similarly situated.


                                             23


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 23 of 42
       114.   Members of the FLSA class have substantially similar job requirements and

pay provisions, and are subject to common practices, policies, or plans that fail to

compensate them for all work performed at the appropriate rate for all hours worked in

excess of forty (40) per week.

       115.   Upon information and belief, there are numerous (in excess of 50) similarly

situated current and former employees that fall within the scope of the aforementioned

FLSA class.

       116.   These similarly situated employees are known to Defendant, are readily

identifiable, and can be located through Defendant’s records.

       117.   Members of the proposed FLSA class, therefore, should be permitted to

pursue their claims collectively, pursuant to 29 U.S.C. § 216(b).

       118.   Pursuit of this action collectively will provide the most efficient mechanism

for adjudicating the claims of Plaintiffs.

       119.    Named Plaintiff consents in writing to assert her claims for unpaid wages

under the FLSA pursuant to 29 U.S.C. § 216(b). Named Plaintiff’s signed consent form is

filed with the Court as Exhibit A to this complaint. As this case proceeds, it is likely other

individuals will file consent forms and join as opt-in plaintiffs.

       120.   Named Plaintiff requests that she be permitted to serve as representative of

those who consent to participate in this action, and that this action be conditionally certified

as a collective action pursuant to 29 U.S.C. § 216(b).

                      NCWHA CLASS ACTION ALLEGATIONS




                                              24


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 24 of 42
       121.   Plaintiff brings the Second Cause of Action of the instant Complaint as a

class action pursuant to Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure, on

behalf of themselves and all similarly situated employees, for relief to redress and remedy

Defendant’s violations of the NCWHA, N.C. Gen. Stat. § 95-25.1, et seq.

       122.   Numerosity: The proposed class is so numerous that the joinder of all such

persons is impracticable, and the disposition of their claims as a class will benefit the parties

and the Court. While the exact number of class members is unknown to Plaintiffs at this

time, upon information and belief, the class comprises more than 50 individuals.

       123.   Common Questions Predominate: There is a well-defined commonality of

interest in the questions of law and fact involving and affecting the proposed class, and

these common questions of law and fact predominate over any questions affecting

members of the proposed class individually, in that all putative class members have been

harmed by Defendant’s failure to lawfully compensate them. The common questions of

law and fact include, but are not limited to, the following:

       a.     Whether work performed in excess of forty (40) hours per week by putative

Class Members is compensable under the NCWHA;

       b.     Whether Plaintiffs are misclassified as overtime exempt employees;

       c.     Whether Defendants failed to compensate putative Class Members at the

earned, accrued, and/or promised rate for all hours worked in excess of forty (40) each

week; and

       d.     Whether Defendants failed to compensate putative NC Class Members for

all of their earned, accrued, and/or promised wages, including, but not limited to, straight


                                               25


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 25 of 42
time and appropriate premium rate for hours worked in excess of forty (40) hours per week

on their regular pay date, in violation of the NCWHA.

       124.   Typicality: The claims of Plaintiff are typical of the claims that could be

alleged by any member of the putative Class, and the relief sought is typical of the relief

that would be sought by each member of the class in separate actions. All putative class

members were subject to the same compensation practices of Defendants, as alleged herein,

of failing to pay employees for all hours worked in excess of forty (40) each week at the

appropriate hourly rate. Defendants’ compensation policies and practices affected all

putative class members similarly, and Defendants benefited from the same type of unfair

and/or unlawful acts as to each putative class member. Plaintiffs and members of the

proposed class sustained similar losses, injuries, and damages arising from the same

unlawful policies, practices, and procedures.

       125.   Adequacy of Representation: Plaintiff is able to fairly and adequately protect

the interests of all members of the proposed class, and there are no known conflicts of

interest between Plaintiff and members of the proposed class. Plaintiff has retained counsel

who is experienced and competent in both wage and hour law and complex class action

litigation.

       126.   Superiority: A class action is superior to other available means for the fair

and efficient adjudication of this controversy. Individual joinder of all class members is

impracticable. Class action treatment will permit a large number of similarly situated

persons to prosecute their common claims in a single forum simultaneously, efficiently,

and without the unnecessary duplication of effort and expense that numerous individual


                                            26


       Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 26 of 42
actions engender. Because the losses, injuries and damages suffered by each of the

individual class members may be small for some in the sense pertinent to the class action

analysis, the expenses and burden of individual litigation would make it extremely difficult

or impossible for the individual class members to redress the wrongs done to them. On the

other hand, important public interests will be served by addressing the matter as a class

action. The cost to the court system and the public for the adjudication of individual

litigation and claims would be substantially greater than if the claims are treated as a class

action. Prosecution of separate actions by individual members of the proposed class would

create a risk of inconsistent and/or varying adjudications with respect to the individual

members of the class, establishing incompatible standards of conduct for Defendants, and

resulting in the impairment of class members’ rights and the disposition of their interests

through actions to which they are not parties. The issue in this action can be decided by

means of common, class-wide proof. In addition, if appropriate, the Court can and is

empowered to fashion methods to efficiently manage this action as a class action.

       127.    Public Policy Considerations: Defendants violated the NCWHA. Just as

current employees are often afraid to assert their rights out of fear of direct or indirect

retaliation, former employees may also be fearful of bringing claims because doing so can

harm their employment, future employment, and future efforts to secure employment.

Class action lawsuits provide class members who are not named in the Complaint a degree

of anonymity, which allows for vindication of their rights while eliminating or reducing

these risks.




                                             27


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 27 of 42
       128.   Pursuit of this action as a class will provide the most efficient mechanism for

adjudicating the claims of Plaintiff and members of the proposed class.

                                    COUNT ONE
                     Violation of the Fair Labor Standards Act
                                   29 U.S.C. § 207
Brought by Plaintiff on Behalf of Themselves and All Similarly Situated Employees

       129.   Plaintiff Batlle incorporates by reference all preceding paragraphs as if the

same were repeated here verbatim.

       130.   Defendants willfully violated the FLSA by misclassifying Plaintiff and

putative plaintiffs as exempt employees, and a 3-year statute of limitations applies to such

violations, pursuant to 29 U.S.C. § 255.

       131.   At all relevant times, Defendants have been, and continue to be, an

“employer” engaged in interstate commerce within the meaning of the FLSA, 29 U.S.C. §

203.

       132.   At all relevant times, Defendants have employed, and continue to employ

employees, including Plaintiff Batlle, and each of the members of the proposed FLSA

class, that have been, and continue to be, engaged in interstate commerce within the

meaning of the FLSA, 29 U.S.C. § 203.

       133.   At all relevant times, Defendants have had gross operating revenues in excess

of $500,000.00.

       134.   Defendants have willfully and intentionally engaged in a widespread pattern

and practice of violating provisions of the FLSA by misclassifying Plaintiffs and similarly

situated Employees as “exempt” employees, and thereby failing and refusing to pay them



                                             28


       Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 28 of 42
the hourly wage compensation as required by law and in accordance with § 206 and § 207

of the FLSA.

       135.    Plaintiff and members of the proposed class are not employed in a bona fide

executive, administrative, or a professional capacity pursuant to 29 U.S.C. § 213(a)(1) and

corresponding regulations.

       136.    Plaintiffs and members of the proposed class are not subject to any other

exemptions set forth in the FLSA or administrative regulations.

       137.    As a result of Defendants’ violations of the FLSA, Plaintiff, as well as all

others similarly situated, have suffered damages by being denied overtime wages in

accordance with § 206 and § 207 of the FLSA.

       138.    Defendants have not made a good faith effort to comply with the FLSA with

respect to its compensation of Plaintiff and other similarly situated present and former

Employees.

       139.    As a result of Defendants’ unlawful acts, Plaintiff and all similarly situated

current and former Employees have been deprived of overtime compensation in amounts

to be determined at trial, and are entitled to recovery of such amounts, liquidated

damages, prejudgment interests, attorneys’ fees, costs, and other compensation pursuant

to § 216(b) of the FLSA.

  THE THREE-YEAR STATUTE OF LIMITATIONS SHOULD APPLY TO
THIS CASE BECAUSE THE NON-PAYMENT OF OVERTIME IN VIOLATION
                29 U.S.C. § 207(a)(1) WAS WILLFUL

       140.    Plaintiff incorporates by reference all preceding paragraphs as if the same

were repeated here verbatim.


                                             29


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 29 of 42
       141.   The three-year provision of 29 U.S.C. § 255(a) should apply in this case

because the violation of 29 U.S.C. § 207(a)(1) was willful. Defendants maintained a

practice of classifying all employees as “salaried exempt,” regardless of job requirements

and duties and being subject to the strict, direct control of Defendant Godfrey and merely

assisting with implementing her decisions. Defendants required Plaintiff and all those

similarly situated to work hours in excess of forty (40) per week. When Plaintiff Batlle

asked about overtime compensation for hours worked in excess of forty (40) per week,

Defendants agreed to compensate Plaintiff at an hourly rate, but continued to treat Plaintiff

as a “salaried” employee and did not compensate Plaintiff for hours over forty (40) in a

week at the premium overtime rate.

       142.   Plaintiff and putative plaintiffs complained to Defendants about their pay

practices and asked for more information on how their compensation was determined.

Defendants refused to clarify.

       143.   Defendants were aware that Plaintiff and putative plaintiffs were not

receiving all of their overtime wages for hours worked in excess of forty (40) per week.

       144.   Defendants willfully failed to compensated Plaintiffs and putative plaintiffs

all overtime wages for hours worked in excess of forty (40) per week.

                                  COUNT TWO
              Violation of the North Carolina Wage and Hour Act
                             N.C. Gen. Stat. § 95-25.6
Brought by Plaintiff on Behalf of Themselves and All Similarly Situated Employees

       145.   Plaintiff incorporates by reference all preceding paragraphs as if the same

were repeated here verbatim.



                                             30


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 30 of 42
       146.   At all relevant times, Defendants have employed, and/or continue to employ,

Named and Putative Plaintiffs within the meaning of the NCWHA.

       147.   Pursuant to the NCWHA, N.C. Gen. Stat. § 95-25.6, it is unlawful for an

employer to “suffer or permit” an employee to work without paying all owed, earned, and

promised wages, on the employee’s regular payday.

       148.   Additionally, North Carolina law requires every employer to notify

employees of the promised wages and the day of payment as well as making available a

written version of the employment practices and policies regarding promised wages. See

N.C. Gen. Stat. § 95-25.13(1)-(2).

       149.   Pursuant to the NCWHA, N.C. Gen. Stat. §§ 95-25.13 and 95-25.6, all

Defendants were required to pay Plaintiff and putative class members all wages, when due,

for all promised earned and accrued regular, straight, and overtime wages of one and one-

half times the promised wage rate, which is a part of all the employees’ accrued and earned

wages, and which should have been paid when due on the employees’ regular payday; this

requirement is not covered by the overtime provision under the FLSA.

       150.   Defendants employed Named and Putative Plaintiffs within the State of

North Carolina.

       151.   Defendants’ Employee Handbook promises non-exempt Employees they

will be compensated pursuant to the FLSA, including the premium rate of one-and-one-

half times their regular hourly rate for all worked in excess of forty (40) in one week.

       152.   Plaintiffs’ paystubs document and inform Plaintiffs’ of their hourly rates.




                                             31


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 31 of 42
       153.   Defendants, pursuant to its policies and practices, failed and refused to pay

Plaintiffs all owed, earned, and promised wages, including for hours worked in excess for

forty (40) in a single workweek at the appropriate rate that Plaintiff and putative class

members are lawfully entitled.

       154.   Consistent with the above, Defendants’ failure to pay Plaintiffs all owed,

earned, and promised wages was in violation of N.C. Gen. Stat. §§ 95-25.6 and 95-25.13.

       155.   As a result of Defendants’ unlawful policies and practices, Plaintiff and

putative class members have been deprived of compensation due and owing.

       156.   Defendants’ failure to pay Plaintiff and putative class members all owed,

earned, and promised wages, despite the fact that, upon information and belief, Defendants

knew of its obligations under the law, entitles Plaintiffs to liquidated damages in an amount

equal to the amount of unpaid wages, under N.C. Gen. Stat. § 95-25.22(a1).

       157.   As a result of Defendants’ unlawful acts, Plaintiffs have been deprived of all

compensation due under the law, and are entitled to recovery of such amounts, liquidated

damages, prejudgment interest, and attorneys’ fees and costs, pursuant to N.C. Gen. Stat.

§§ 95-25.6, 95-25.22(a), (a1), and (d).

                                 COUNT THREE
  Violation of the Uniformed Services Employment and Reemployment Rights Act
                                 38 U.S.C. § 4311
                            Brought by Plaintiff Batlle

       158.   Plaintiff incorporates by reference all preceding paragraphs as if the same

were repeated here verbatim.




                                             32


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 32 of 42
       159.   At all relevant times, Defendants were “employers” as defined in USERRA

38 U.S.C. § 4303(4).

       160.   At all relevant times, Plaintiff was an “employee” as defined in USERRA,

38 U.S.C. § 4303(3) and who performed “service in the uniformed services” as defined in

USERRA, 38 U.S.C. § 4303(13).

       161.   USERRA provides that “[a] person who is a member of, applies to be a

member of, performs, has performed, applies to perform, or has an obligation to perform

service in a uniformed service shall not be denied initial employment, reemployment,

retention in employment, promotion, or any benefit of employment by an employer on the

basis of that membership, application for membership, performance of service, application

for service, or obligation.” See 38 U.S.C. § 4311(a).

       162.   Additionally, individuals to whom an employer “has delegated the

performance of employment-related responsibilities” may be individually liable for

violating USERRA. See 38 U.S.C. § 4303.

       163.   Defendant Godfrey, as acting president, CEO, and owner of Defendant UDS,

maintained the ultimate authority to hire, promote, and fire employees.

       164.   At all times relevant to this complaint, Plaintiff Batlle’s work met or

exceeded the legitimate expectations of her employers. Plaintiff Batlle had no history of

insubordination, disciplinary action, or violating company policy.

       165.   At all times relevant hereto, Plaintiff was a reservist in the United States

Navy Reserves.




                                            33


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 33 of 42
       166.    Throughout her employment with Defendants, Plaintiff Batlle was reminded

of the inconveniences her military service caused Defendants and business operations.

       167.    In May 2019, Plaintiff informed Defendants that Plaintiff had received

military orders, pursuant to her status as a Navy Reservists, and was scheduled to deploy

November 2019. In preparation of this pending deployment, Plaintiff also informed

Defendants it would be necessary for her to complete two (2) weeks of military training in

June 2019.

       168.    Immediately upon returning from the two-week training, Plaintiff Batlle was

removed the Procurement Specialist III position, the position to which she was promoted

less than two months prior, and transferred to a customer service position akin the customer

service position Plaintiff Batlle held when she began her employment with Defendants six

years prior.

       169.    Defendants ostracized Plaintiff from the purchasing department, eliminated

Plaintiff’s purchasing power, impeded Plaintiff’s ability to continue working and gaining

the necessary experience to obtain certification, and placed Plaintiff in a new department

that required she suffer headaches caused by excessive, discomforting noise.

       170.    Shortly after Defendants removed Plaintiff from her position as a

Procurement Specialist and transferred her to a Customer Service facing role, Plaintiff

informed Defendants she had sought the assistance of an ESGR case manager.

       171.    Within twenty-four (24) hours of Plaintiff notifying Defendants she had

exercised her rights, seeking the assistance of an ESGR mediator, Defendants held Plaintiff




                                            34


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 34 of 42
in a room against her will, demanded she agree to an entry-level position or face

termination, and ultimately terminated Plaintiff.

        172.   Plaintiff’s status as a member of the Navy Reserves, taking time off to

complete required military orders, and Plaintiff’s exercising the rights afforded to her

pursuant to USERRA and through ESGR and VETs was a motivating factor in Defendants’

decision to demote and terminate Plaintiff.

        173.   Plaintiff Batlle’s status as a member of the Navy Reserves was the cause for

her demotion and termination.

        174.   Defendants discharged Plaintiff because of her service in the Navy Reserves.

        175.   At all times relevant to this Complaint, Plaintiff had a protected right to serve

her country in the Navy Reserves.

        176.   Defendants’ discharge of Plaintiff violated USERRA’s prohibition against

discrimination and retaliation against members of the uniformed services. See 38 U.S.C. §

4311.

        177.   Defendants’ actions in terminating Plaintiff’s employment were willful.

        178.   As a result of Defendants’ actions, Plaintiff has been damaged, and has

suffered lost earnings, loss of earning capacity, emotional pain and distress, and loss of

benefits.

                                    COUNT FOUR
                                  False Imprisonment
                              North Carolina Common Law
                               Brought by Plaintiff Batlle




                                              35


        Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 35 of 42
       179.   Plaintiff incorporates by reference all preceding paragraphs as if the same

were repeated here verbatim.

       180.   Defendants unlawfully detained Plaintiff Batlle for more than two hours on

Defendant UDS’s property without her consent and against her will.

       181.   There was no legal justification for Defendants’ non-consensual detention of

Plaintiff Batlle in a confined space.

       182.   There was no legal justification for Defendants’ refusal to allow Plaintiff

Batlle to leave the confinement area and/or Defendants’ preventing Plaintiff from leaving

Defendants’ property.

       183.   As a result of Defendants’ refusal to allow Plaintiff Batlle to freely leave the

confinement area, even despite her frequent requests to leave and tears, Plaintiff was fearful

of Defendants’ potential use of physical restraint to keep Plaintiff Batlle on Defendants’

premises until she signed the new job description being forced upon her.

       184.   As a result of Defendants’ unlawful and public detention, Plaintiff suffered

mental anguish, humiliation, loss of time and interruption of business, and injury to

reputation.

                                      COUNT FIVE
                        Intentional Infliction of Emotional Distress
                              North Carolina Common Law
                                Brought by Plaintiff Batlle

       185.   Plaintiff incorporates by reference all preceding paragraphs as if the same

were repeated here verbatim.




                                             36


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 36 of 42
       186.    The conduct of Defendant Godfrey and the two male supervisors, ratified by

Defendants, as alleged above, including but not limited to false imprisonment, constant

beratement, ridicule, and offensive and demeaning language, constitutes extreme and

outrageous behavior, exceeding all bounds of a civilized society.

       187.    The conduct of Defendant Godfrey, ratified by Defendants, as alleged above,

was intended to cause Plaintiff Batlle to suffer severe emotional distress, or was carried out

in reckless disregard as to whether it would inflict severe emotional distress upon Plaintiff

Batlle, or was certain or substantially certain to result in severe emotional distress on the

part of Plaintiff Batlle.

       188.    The conduct of Defendant Godfrey, ratified by Defendants, as alleged above,

was foreseeable to cause, and did in fact proximately cause, Plaintiff Batlle to suffer from

severe emotional distress, mental anguish, humiliation, embarrassment, and pain.

       189.    Accordingly, Plaintiff Batlle is entitled to compensatory damages under

North Carolina law, and interest pursuant to N.C. Gen. stat. § 24-5(b).

       190.    These acts were committed by Defendant Godfrey while she served as an

employee of Defendant UDS and while acting within the scope of her employment, and

Defendant UDS further ratified Defendant Godfrey’s behavior by taking no action to

prevent it.

                                           COUNT SIX
                            Negligent Infliction of Emotional Distress
                                 North Carolina Common Law
                                   Brought by Plaintiff Batlle




                                               37


       Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 37 of 42
       191.      Plaintiff incorporates by reference all preceding paragraphs as if the same

were repeated here verbatim.

       192.      The conduct of Defendant Godfrey, as alleged above, including but not

limited to false imprisonment, constant beratement, ridicule, and offensive and demeaning

language, constitutes negligent conduct, as Defendant UDS was aware of the conduct, but

failed to take any reasonable preventative or anticipatory action to protect Plaintiff.

       193.      The conduct of Defendant Godfrey and the two male supervisors, ratified by

Defendant UDS, as alleged above, was reasonably foreseeable to cause Plaintiff Batlle to

suffer severe emotional distress.

       194.      As a proximate result of Defendants’ negligence, as alleged above, Plaintiff

suffered from severe emotional distress, mental anguish, humiliation, embarrassment, and

pain. Accordingly, Plaintiff is entitled to compensatory damages under North Carolina

law, and interest pursuant to N.C. Gen. Stat. § 24-5(b).

       195.      These acts were committed by Defendant Godfrey while she served as

President of Defendant UDS and while acting within the scope of her employment, and

Defendant UDS further ratified Defendant Godfrey’s behavior by taking no action to

prevent it.

       196.      Defendant UDS’s acts constituted gross negligence and reckless indifference

to the rights of Plaintiff Batlle, entitling Plaintiff Batlle to punitive damages pursuant to

Chapter 1D of the North Carolina General Statutes.

                                    COUNT SEVEN
              Wrongful Discharge in Violation of North Carolina Public Policy
                             North Carolina Common Law


                                              38


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 38 of 42
                                Brought by Plaintiff Batlle

       197.   Plaintiff incorporates by reference all preceding paragraphs as if the same

were repeated here verbatim.

       198.   It is the public policy of the State of North Carolina, as expressed in, inter

alia, N.C. Gen. Stat. §§ 127B-10, Article I, Section 1 of the North Carolina Constitution,

and ubiquitously throughout the statutes and laws of this State, that “it is in the public

interest and public welfare to ensure that no discrimination against military personnel in

North Carolina is practiced by any business.”

       199.   Explicitly, “[n]o employer or officer or agent of any corporation, company,

or firm, or other person shall discharge any person from employment because of the

performance of any emergency military duty by reason of being an officer, warrant officer,

or enlisted person of the military forces of this State or the United States.” See N.C. Gen.

Stat. § 127B-14.

       200.   The termination of Plaintiff Batlle’s employment based on Defendants’

discrimination against Plaintiff for her active military service status, following Defendants’

false imprisonment of Plaintiff leading to emotional distress, was wrongful as against the

public policy of the State of North Carolina.

       201.   Such termination proximately caused Plaintiff to suffer emotional distress

and other losses, as described above. Accordingly, Plaintiff is entitled to compensatory

damages under North Carolina law, and interest pursuant to N.C. Gen. Stat. § 24-5(b).




                                             39


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 39 of 42
       202.   Defendants’ acts constituted willful, wanton, and malicious conduct,

entitling Plaintiff to punitive. Damages, pursuant to Chapter 1D of the North Carolina

General Statutes.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, and all those similarly situated, collectively pray that this

Honorable Court:

       1.     Issue an Order certifying this action as a collective action under the FLSA,

and designate Named Plaintiff as representative of all those similarly situated under the

FLSA collective action;

       2.     Issue an Order certifying this action as a class action under the NCWHA, and

designate Named Plaintiff as representatives on behalf of all those similarly situated under

the NCWHA class;

       3.     Award Plaintiff and all those similarly situated actual damages for all unpaid

wages found due, and liquidated damages equal in amount, as provided by the FLSA, 29

U.S.C. § 216(b), and pursuant to the NCWHA, N.C. Gen. Stat. § 95-25.22(a1);

       4.     Award Plaintiff and all those similarly situated pre- and post-judgment

interest at the statutory rate, as provided by the FLSA, 29 U.S.C. § 216(b), and pursuant to

the NCWHA, N.C. Gen. Stat. § 95-25.22(a);

       5.     Award Plaintiff and all those similarly situated attorney’s fees, costs, and

disbursements as provided by FLSA, 29 U.S.C. § 216(b), and pursuant to the NCWHA,

N.C. Gen. Stat. § 95-25.22(d);




                                            40


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 40 of 42
       6.     Award Plaintiff Batlle all back pay, front pay, and past pecuniary losses due

as a result of Defendants’ unlawful acts, including all remedies provided by USERRA, 38

U.S.C. § 4301 et seq.;

       7.     Award Plaintiff Batlle all compensatory damages due as a result of

Defendant GKN’s unlawful acts;

       8.     Award Plaintiff Batlle all consequential damages due as a result of

Defendants’ unlawful acts;

       9.     Award Plaintiff Batlle punitive damages for Defendants’ malicious, reckless,

or grossly negligent conduct;

       10.    Award Plaintiff Batlle all costs incurred in the prosecution of this action,

including reasonable attorney’s fees;

       11.    Award Plaintiff Batlle pre-judgment interest; and

       12.    Grant such further legal and equitable relief as the Court deems necessary

and proper in the public interest.

                           DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Named Plaintiffs

hereby demand a trial by jury on all issues so triable.

       Respectfully submitted this May 8, 2020



                                          /s/ Gilda Adriana Hernandez
                                          Gilda A. Hernandez (NCSB No. 36812)
                                          Charlotte C. Smith (NCSB No. 53616)
                                          Robert W.T. Tucci (NCDB No. 55014)



                                            41


      Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 41 of 42
                             THE LAW OFFICES OF GILDA A.
                             HERNANDEZ, PLLC
                             1020 Southhill Drive, Ste. 130
                             Cary, NC 27513
                             Tel: (919) 741-8693
                             Fax: (919) 869-1853
                             ghernandez@gildahernandezlaw.com
                             csmith@gildahernandezlaw.com
                             rtucci@gildahernandezlaw.com

                             Attorneys for Plaintiffs




                               42


Case 1:20-cv-00412-UA-JLW Document 1 Filed 05/08/20 Page 42 of 42
